Order entered December 8, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01177-CR
                                      No. 05-17-01178-CR

                       RAYMON STEFFANI LAWRENCE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F16-20873-U & F17-00600-U

                                            ORDER
       On November 30, 2017, the clerk’s records in the above appeals were filed. The clerk’s

record in cause number 05-17-01178-CR (trial court cause number F17-00600-U) does not

contain the trial court’s (1) charge to the jury on guilt/innocence and (2) judgment of conviction.

       We ORDER the Dallas County District Clerk to file a supplemental clerk’s record

containing the court’s charge to the jury on guilt/innocence and the judgment of conviction

within TEN DAYS of the date of this order.

                                                       /s/   ADA BROWN
                                                             JUSTICE